Citation Nr: 0322757	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active duty for training from July 24, 
1990, to November 28, 1990, and active military service from 
January 3, 1991, to May 14, 1991, which included active duty 
in Southwest Asia from January 25, 1991, to April 23, 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Louis, Missouri, Regional Office (RO).  The 
Board determined that further development was required and 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional development in January 2003.  


FINDING OF FACT

1.  Irritable bowel syndrome is attributed to service.


CONCLUSION OF LAW

1.  Irritable bowel syndrome is a qualifying chronic 
disability, which is presumed to have been incurred as a 
result of service in the Persian Gulf.  38 U.S.C.A.§§ 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.  The veteran contends that 
he experiences gastrointestinal upset and diarrhea as a 
result of service in the Persian Gulf during Desert Storm.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2002).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001).  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest- (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic 
multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms. 
	(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multi symptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) 
Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. 
§§ 1117, 1118 (Effective and Applicability Provisions) (West 
2002).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of  the appellant's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 (2002).

Service medical records reflect no complaints, findings, or 
treatment for chronic gastrointestinal problems.  The veteran 
was seen in March 1991 for complaints of vomitting, nausea, 
cramps and diarrhea.  The separation examination later that 
month revealed a normal gastrointestinal system and VA 
examination in April 1996 revealed normal gastrointestinal 
findings.  In several statements, the veteran contended that 
he experienced gastrointestinal disturbance that he related 
to service in the Persian Gulf.  

On VA examination in September 1997, diagnoses included 
chronic dyspepsia and diarrhea.  A VA examination was 
accomplished in April 2003.  The veteran complained of 
diarrhea three to four times per week, nausea and acid 
reflux.  Following a battery of tests, the diagnoses included 
gastroesophageal reflux disease with Barrett's mucosa and 
chronic diarrhea, most likely due to irritable bowel 
syndrome.  

The evidence of record shows that the veteran served on 
active duty in Southwest Asia in support of the Persian Gulf 
War.  The evidence also shows that the veteran has been 
diagnosed with chronic diarrhea most likely due to irritable 
bowel syndrome.  The symptom complex described reflects 
symptomatology in at least the moderate range which would 
warrant a 10 percent rating by analogy under Diagnostic Code 
7319.  

Based on review of the evidence of record and resolving doubt 
in the veteran's favor, the Board concludes that the evidence 
supports a grant of service connection irritable bowel 
syndrome, under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  However, it is not shown that other 
gastrointestinal pathology is related to active duty and 
considering the negative findings in service and the lack of 
competent evidence linking other gastrointestinal pathology 
to service, a basis for service connection is not 
established.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional development of this case.  The 
veteran was provided a VA examination in April 2003.  Since 
undertaking the additional development, the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F3d 1339 (Fed. Cir. 2003).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
and noting that a waiver has not been obtained from the 
veteran for considering additional evidence, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by granting the claim of service connection for 
irritable bowel syndrome and a decision at this point poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

Entitlement to service connection for irritable bowel 
syndrome is granted.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form: 
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



